145 F.3d 1336
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Thomas CIRAFICI, Plaintiff-Appellant,v.C. LEWIS; Linda Hale; State of Arizona; the County ofCochise Defendant-Appellee.
No. 96-17333.
United States Court of Appeals, Ninth Circuit.
May 22, 1998.

Appeal from the United States District Court for the District of Arizona.
Before: SCHROEDER, TROTT, and FERNANDEZ, Circuit Judges.
MEMORANDUM1
BROWNING, J., Presiding

Submitted May 14, 19982

1
Thomas Cirafici appeals pro se the district court's dismissal of his action for lack of subject matter jurisdiction.  Cirafici alleges that Arizona state officials conspired against him when he received a speeding ticket in violation of 18 U.S.C. §§ 241 and 242.  For the reasons stated in the district court's order of dismissal, we affirm.


2
AFFIRMED.



1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4